Citation Nr: 1631372	
Decision Date: 08/05/16    Archive Date: 08/12/16

DOCKET NO.  11-11 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a left hip disorder, to include as secondary to a service-connected disability.

2.  Entitlement to service connection for a left knee disorder, to include as secondary to a service-connected disability.

3.  Entitlement to service connection for a cervical spine disorder, to include as due to the service-connected lumbar spine disability.

4.  Entitlement to an initial rating in excess of 20 percent for type II diabetes mellitus with erectile dysfunction.

5.  Entitlement to separate ratings for diabetic neuropathy of the extremities associated with the service-connected diabetes mellitus disability.

6.  Entitlement to an increased rating in excess of 20 percent for the lumbar spine disability.

7.  Entitlement to an increased disability rating in excess of 10 percent for service-connected left lower extremity radiculopathy.

8.  Whether there was clear and unmistakable error (CUE) in a May 1979 RO rating decision that reduced the disability rating from 40 percent to 20 percent for the service-connected chronic low back strain with left radiculopathy.

9.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert C. Brown, Jr., Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 


INTRODUCTION

The Veteran had active service from October 1968 to August 1972 and from June 1975 to September 1975, to include a tour of duty in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the June 2010, August 2010, and December 2010 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in Muskogee, Oklahoma.  This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

In August 2013, the Veteran and his spouse testified at a video conference hearing over which a Veterans Law Judge (VLJ) presided.  A transcript of that hearing has been associated with his claims file.  In a May 2016 letter, the Board advised the Veteran that the VLJ from the August 2013 hearing was no longer employed at the Board and offered him the opportunity for a hearing before a new VLJ.  In June 2016, the Veteran responded that he did not want a hearing with a new VLJ.

The issues on appeal were previously remanded by the Board in May 2014 for further evidentiary development of requesting outstanding post-service VA treatment records and to obtain VA examinations for the Veteran's disabilities.  This was accomplished, and the claims were readjudicated in a December 2015 supplemental statement of the case.  As will be discussed below, the Board concludes that some of the Board's remand orders have been substantially complied with, and it may proceed with a decision on some of the claims at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

The Board notes that the claim for service connection for an enlarged heart was also remanded by the Board in May 2014 for the issuance of a statement of the case in accordance with Manlincon v. West, 12 Vet. App. 238 (1998).  A statement of the case was subsequently issued in November 2014 and the Veteran filed his substantive appeal (VA Form 9) in December 2015.  On his VA Form 9, the Veteran indicated that he wanted a videoconference hearing on the issue of service connection for an enlarged heart.  The Veteran has not withdrawn this request for a hearing.  Upon review of the Veterans Appeals Control and Locator System (VACOLS), this issue was certified to the Board in July 2015.  As this claim has been separately certified to the Board, and because the Veteran's hearing on this issue is awaiting scheduling, the Board will not address this issue at this time.   

The issues of (1) service connection for a left hip disorder, to include as secondary to a service-connected disability; (2) service connection for left knee disorder, to include as secondary to a service-connected disability; (3) separate ratings for diabetic neuropathy of the extremities associated with the service-connected diabetes mellitus disability; (4) an increased rating in excess of 20 percent for the lumbar spine disability; (5) an initial disability rating in excess of 10 percent for service-connected left lower extremity radiculopathy; (6) whether there was clear and unmistakable error in a May 1979 RO rating decision that reduced the disability rating from 40 percent to 20 percent for the service-connected chronic low back strain with left radiculopathy; and (7) entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of degenerative arthritis of the cervical spine.

2.  Symptoms relating to a cervical spine arthritis were not chronic in service and have not been continuous since service separation.

3.  DJD (arthritis) of the cervical spine did not manifest in service or within one year of service separation. 

4.  The Veteran's cervical spine disorder is not etiologically related to service and is not caused or aggravated by the service-connected lumbar spine disability.

5.  For the rating period on appeal, the Veteran's diabetes mellitus type II required the use of oral hypoglycemic agents and a restricted diet, but regulation of activities was not required.

6.  The Veteran has erectile dysfunction; neither the lay nor the medical evidence shows penile deformity during this appeal period.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a cervical spine disorder, to include as due to the service-connected lumbar spine disability, have not been met.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

2.  For the rating period on appeal, the criteria for a rating in excess of 20 percent for type II diabetes mellitus with erectile dysfunction have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.119, Diagnostic Code 7913 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In a timely letters dated in March 2010, May 2010, and July 2010, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim. 

Concerning the claims for an increased initial disability rating for diabetes and erectile dysfunction loss, this is an appeal arising from a grant of service connection in a December 2010 rating decision; and as the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify the Veteran in this case has been satisfied.  See Hartman v. Nicholson, 483 F.3d 1311 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Nevertheless, in the above mentioned letters and other correspondence provided by the RO, the Veteran was notified of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's service treatment records, VA and private treatment records, and the Veteran's statements are associated with the claims file.  The Veteran was also afforded VA examinations in connection with his claims in September 2010 and October 2014.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  For the reasons addressed below, the Board finds that the VA opinion and findings obtained in this case are adequate.  The VA nexus opinion provided considers all the pertinent evidence of record, the Veteran's reported in-service injuries, and provided a complete rationale for the opinions stated. 

Significantly, the Veteran and his representative have not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The condition of arthritis is a "chronic disease" listed under 38 C.F.R. § 3.309(a) (2015); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303(b) apply to the Veteran's cervical spine claim.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection Analysis for Cervical Spine Disorder

The Veteran asserts that he has a neck disorder that is manifested as a result of his period of active service, to include as secondary to his service-connected lumbar spine disability.  During the August 2013 hearing, he described that he would experience tension in his neck after flying various combat helicopter missions.  He added that he had experienced ongoing neck pain ever since service.

Upon review of all the evidence of record, lay and medical, the Board finds that the Veteran's cervical spine disorder, diagnosed as arthritis, was not incurred in service and is not otherwise related to service or to a service-connected disability.

Service treatment records are negative for any complaints, diagnoses, or treatment for a cervical spine disorder.  Further in an August 1972 service separation medical examination, a clinical evaluation of the Veteran's spine was normal.  A July 1975 service separation medical examination, completed at the Veteran's discharge from his second period of active duty service, shows a low back disorder, but no cervical spine disorder was noted.  

As the Veteran has a current diagnosis of arthritis, service connection could be granted based upon continuity of symptomatology or the manifestation of a chronic condition during his active service. 38 C.F.R. § 3.309(a); Walker, 708 F.3d at 1336.  Unfortunately, the Veteran was not diagnosed with these conditions during service and he did not have characteristic manifestations of the disease process during service.  In this regard, while the Veteran is competent to describe tension in the neck, he is not competent to provide a diagnosis of arthritis. See Jandreau, at 1376-77.  Arthritis is a complex medical condition that requires x-ray documentation for a diagnosis, and the Veteran is not competent to opine as to the presence of such a disability.

Furthermore, the Board finds that such absence of complaints, findings, or treatment during service or at separation from service, in this context, is highly probative contemporaneous evidence that the Veteran did not have characteristic manifestations of arthritis during in service.  See Kahana v. Shinseki, No. 24 Vet. App. 428, 439 (2011) (citing Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (Lance, J., concurring) (VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred).  For these reasons, the Board finds that the Veteran's cervical spine symptoms were not chronic in service.

Further, the evidence demonstrates that symptoms of a cervical spine disorder have not been continuous since service separation.  Although the Veteran is competent to report continuous symptoms, the Board finds his statements are outweighed by medical evidence of record.  For example, as noted above, the July 1975 examination conducted in connection with his separation from service described the cervical spine as normal.  A December 1975 VA hospital record noted that his general physical examination was unremarkable, including the skin, mucous membranes, HEENT, neck, lymph nodes, chest, lungs, heart and abdomen.  A December 2007 MRI of the Veteran's neck showed a prominence of the left sternoclaviculare joint which was noted to possibly be responsible for the palpable tender abnormality.  Arthritis of the cervical spine was not indicated.  Private treatment records in 2009 reflect that the Veteran had denied the presence of neck pain on review of systems during treatment.  The Board also notes that the Veteran was first diagnosed with degenerative arthritis by the October 2014 VA examiner, approximately 40 years following service separation.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).  There is also no evidence that cervical spine arthritis manifested within one year of service separation.

The Board acknowledges that symptoms are the essence of any evidence of continuity of symptomatology (Savage v. Gober, 10 Vet. App. 488, 496 (1997)); however, here, the Veteran filed another claim for service connection, but did not mention a cervical spine disorder at any time prior to his February 2010 claim.  For example, in September 1975, immediately following service separation, the Veteran filed a service connection claim for a lumbar spine disorder with radiculopathy.  The Veteran did not report neck pain or a cervical spine disorder at that time.  
While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that the Veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  In other words, the Veteran demonstrated that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in other instances where he believed he was entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding a claim for a cervical spine disorder, when viewed in the context of his action regarding his other claim for compensation, may reasonably be interpreted as indicative of the Veteran's belief that he did not sustain a cervical spine disorder in service and a lack of cervical spine symptomatology at the time he filed the other claim.  For these reasons, the Board finds that symptoms relating to a cervical spine disorder were not continuous since service separation.

The Board further finds that the weight of the competent evidence of record demonstrates that the currently diagnosed cervical spine disorder is not related to or caused by service or secondary to a service-connected disability.  

The evidence includes a February 2011 medical evaluation from Dr. Ellis where the Veteran was said to have experienced a lot of twisting of the neck and getting into different positions during his period of active service working as a helicopter hydraulics man.  Dr. Ellis added that the Veteran began having neck pain and tightness with radicular symptoms in the upper extremities.  Dr. Ellis, however, did not provide a specific diagnosis related to the decreased range of motion of the cervical spine.  He indicated "most of it is due to his body size" and very little was due to any tightness of the posterior cervical spine.  He further concluded that the amount of impairment due to the original strains to his neck would not equal a 10 percent disability.  

Pursuant to the Board's remand directive, the Veteran was afforded a VA examination in October 2014.  The examiner noted that he interviewed the Veteran, reviewed the claims file, conducted a physical examination of the Veteran's cervical spine, and reviewed diagnostic testing (i.e., x-rays).  A diagnosis of degenerative arthritis was confirmed.  The examiner then opined that the Veteran's cervical spine disorder was less likely than not incurred in or caused by service.  In support of this opinion, the examiner indicated that service treatment records did not indicate any evidence of the Veteran having neck pain, or treatment for any neck complaints.  There was also no indication of the Veteran developing neck symptoms within a decade of leaving service.  The Veteran also denied having any neck symptoms until the 1990s, i.e., over 20 years following discharge.  Regarding secondary service connection, the examiner stated that the medical literature was clear that degenerative joint disease of the lumbar spine did not "travel up to affect [the] cervical spine."  The examiner also noted that the Veteran indicated that his neck pain was related to anxiety and did not occur in connection with his back pain.  Accordingly, the examiner stated that the Veteran's neck pain was not aggravated by the low back disability.

The Board finds that the October 2014 VA examination report and opinion to be probative on the question of whether the Veteran's cervical spine disorder is related to service or to his service-connected lumbar spine disability.  The examiner reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  Moreover, there is no contradicting medical evidence of record.


The Board considered the opinion of Dr. Ellis, but notes that Dr. Ellis did not provide a clear nexus of the current symptoms to any specific disability, nor did he link the current symptoms to service.  Accordingly, his opinion is less probative on the issue of etiology.  

The Board has also considered the Veteran's statements asserting a nexus between his currently-diagnosed cervical spine disorders and service or to his service-connected lumbar spine disability.  While the Board acknowledges that the Veteran is competent to report symptoms as they come to him through his senses, such as pain, cervical spine arthritis is not the type of disorder that a lay person can provide competent evidence on questions of etiology.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  Arthritis is a medically complex disease process because of its multiple possible etiology, requires specialized testing to diagnose (such as x-rays or MRI), and manifests symptomatology that may overlap with other disorders.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  Further, the etiology of the Veteran's current cervical spine disorder involves complex medical questions involving internal and unseen system processes unobservable by the Veteran.

Based on the evidence of record, the Board finds that the weight of the competent evidence is against a finding of relationship between the Veteran's current cervical spine disorders and service or to the service-connected lumbar spine disability.   There is no credible evidence of chronic symptoms of a cervical spine disorder in service or continuous symptoms of a cervical spine disorder after service.  The competent and probative evidence does not demonstrate nexus between service and the currently diagnosed cervical spine disorders or that it was caused or aggravated by the lumbar spine disability.  

For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for a cervical spine disorder, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Disability Ratings-Laws and Regulations

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2015).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10 (2015).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 
See 38 C.F.R. § 4.7 (2015).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2015).
Evidence to be considered in the appeal of an initial disability rating is not limited to that reflecting the current severity of the disorder.  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the initial evaluation period.  Fenderson v. West, 12 Vet. App. 119 (1999).

Rating for Diabetes Mellitus

The Veteran seeks an increased disability rating for diabetes mellitus, type II, which is currently rated as 20 percent disabling under Diagnostic Code 7913.  See 
38 C.F.R. § 4.119, Diagnostic Code 7913. 

Pursuant to Diagnostic Code 7913, diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet is assigned a 20 percent disability rating.  

Diabetes mellitus requiring insulin, restricted diet, and regulation of activities is assigned a 40 percent disability rating.  See 38 C.F.R. § 4.119, Diagnostic Code 7913. 

Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated, is assigned a 60 percent disability rating.  Id.

Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated, is assigned a 100 percent disability rating.  Id. 

The Board notes that "regulation of activities" is defined in the rating criteria for a 100 percent disability rating under Diagnostic Code 7913 as "avoidance of strenuous occupational and recreational activities."  Id.  Although not specified in the rating criteria, the Board finds that this definition also applies to the "regulation of activities" discussed in the 40 percent and 60 percent disability ratings under Diagnostic Code 7913.  Additionally, the Board notes that medical evidence is required to show that occupational and recreational activities have been restricted. See Camacho v. Nicholson, 21 Vet. App. 360, 363-64 (2007). 

Because of the successive nature of the rating criteria for diabetes, e.g., the evaluation for each higher disability rating includes the criteria of each lower disability rating, each of the three criteria listed in the 40 percent rating must be met in order to warrant such a rating.  See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009). Stated another way, if a component is not met at any one level, a veteran can only be rated at the level that did not require the missing component. Id. 

Based on the evidence of record, both lay and medical, the Board finds that an increased disability rating in excess of 20 percent has not been met for any period on appeal, as the competent medical evidence of record does not show that the Veteran's diabetes requires insulin or regulation of activities.  

The evidence includes a September 2010 fee-based VA examination.  During the evaluation, the Veteran denied episodes of diabetic ketoacidosis which required hospitalization.  He also stated that he had not been hospitalized for hypoglycemia and had not visited a diabetic care provider for ketoacidosis or a hypoglycemic reaction.  The Veteran also reported progressive loss of strength in his feet, hands and arms and tingling and numbness of the feet and hands.  It was noted that the Veteran treated his diabetes with a restricted diet, which included elimination of sugars and sweets.  He also was prescribed oral medication.  The Veteran stated that the diabetes did not affect his eyes or his skin.  After performing a physical examination, the examiner noted that there were no findings of secondary complications related to the Veteran's eyes, heart, skin, peripheral arteries, or renal and neurological system.  The Veteran's diabetes also was noted to not cause any restriction of activities.  

The February 2011 independent medical examination from Dr. Ellis noted that the Veteran had been diagnosed with type II diabetes mellitus.  It was also noted that the Veteran was on oral medications.  Dr. Ellis indicated that the Veteran had "some neuralgia symptoms in his hands."  It was also indicated that the numbness the Veteran had in both hands was "probably due to polyneuropathy from his diabetes mellitus."

In an October 2014 VA examination, it was noted that the Veteran was prescribed oral hypoglycemic agents.  The Veteran did not require regulation of activities as part of management of his diabetes disability.  Further, the Veteran was noted to visit his diabetic care provider less than twice a month.  No hospitalizations were noted in the past 12 months as a result of the Veteran's diabetes disability.  There was also no weight loss or loss of strength attributed to diabetes.  

Treatment records from Dr. Wescott show continued treatment for diabetes, but no restriction of activities.  These treatment records also show that the Veteran's diabetes was without mention of complication.   

Based on the evidence of record, both lay and medical, the Board finds that an increased disability rating in excess of 20 percent has not been met for any period on appeal, as the competent medical evidence of record does not show that the Veteran's diabetes requires regulation of activities.  An evaluation of 40 percent under DC 7913 does not merely require evidence that the Veteran experiences limitations in his activities as a result of his diabetes, but that it is medically necessary for him to avoid strenuous occupational and recreational activities. See Camacho v. Nicholson, 21 Vet. App. 360, 363 (2007); see also 38 C.F.R. § 4.119 , DC 7913 (defining term within criteria for a 100 percent rating).  For example, the Court in Camacho explained that an opinion from an employer that a Veteran should not drive was not based on an individualized assessment of the Veteran or constitute competent medical evidence that the diabetes actually made it unsafe to drive.  Camacho at 365.  The Court noted that VA's intention in drafting the current version of the Diagnostic Code had been to ensure that the rating reflected how well diabetes had been controlled. Id. at 363.  Further, the Court observed that the VA Clinician's Guide instructed examiners to "[i]nclude any restrictions of diet or physical activities and any weight loss." Id. at 364.  Just as with restrictions in diet, the essential characteristic of regulation of activity under DC 7913 is medical instruction.  

The Veteran is competent to report his diabetes symptoms, as well as the measures he undertakes upon his own initiative to mitigate or control them. See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, a showing that regulation of activities is medically necessary for control of diabetes requires medical evidence, not merely lay evidence. See Camacho at 363.  In this case, medical evidence from treating physicians and VA examiners does not reflect that regulation of activities is medically necessary.  Accordingly, the criteria for an increased evaluation have not been met.

Erectile Dysfunction

In a December 2010 rating decision, the RO granted service connection for diabetes mellitus with erectile dysfunction.  He has also been granted special monthly compensation (SMC) for loss of use of a creative organ.  

The Veteran's erectile dysfunction is properly evaluated under Diagnostic Code 7522.  Diagnostic Code 7522 provides a 20 percent rating for a deformity of the penis with loss of erectile power.  38 C.F.R. § 4.115b, Diagnostic Code 7522.  The rating schedule authorizes the assignment of a 0 percent (noncompensable) rating in every instance in which the rating schedule does not provide for such a rating and the requirements for a compensable rating are not met. 38 C.F.R. § 4.31.  A footnote to this diagnostic code indicates that claims for penis deformities should be reviewed for entitlement to special monthly compensation (SMC).  See 38 U.S.C.A. §§ 1114(k) (West 2014); 38 C.F.R. § 3.350(k) (2015). SMC is payable for anatomical loss or loss of use of a creative organ.  Id. 

Here, a compensable rating for erectile dysfunction is not warranted.  Although the Veteran has loss of erectile power, neither the lay nor the medical evidence reflects penile deformity.  In fact, the Veteran reported normal anatomy with no penile deformity or abnormality during the most recent October 2014 VA examination.

The remaining evidence of record does not show that the Veteran has a penile deformity. 

The Board finds that there is no other provision of the code that would afford the Veteran a compensable evaluation for his erectile dysfunction.  It is noted that the October 2014 VA examiner indicated that the Veteran did not have voiding dysfunction or any other symptoms potentially ratable.  See generally 38 C.F.R. 
§ 115a.  Further, the Veteran has already been granted SMC for loss of use of a creative organ.

Accordingly, the claim for entitlement to an initial compensable rating for erectile dysfunction is denied.  As the evidence of record is not roughly in equipoise, there is no doubt to resolve.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102.

Regarding other possible complications associated with the Veteran's diabetes disability, the question of whether separate compensable ratings are warranted for the Veteran's claimed neuropathy is being addressed in the remand section below. 

Extraschedular Consideration

The Board also has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's diabetes mellitus is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  A comparison between the level of severity and symptomatology of the Veteran's symptoms with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the disability and contemplate the Veteran's oral medication and a restricted diet, without the restriction of activities.  Therefore, the Board finds that the record does not reflect that the Veteran's diabetes mellitus is so exceptional or unusual as to warrant referral for consideration of the assignment of a higher rating on an extra-schedular basis.  

In the absence of these factors, the Board finds that the requirements for a referral for consideration of the assignment of an extraschedular evaluation for the Veteran's disability under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



ORDER

Service connection for a cervical spine disorder, to include as due to the service-connected lumbar spine disability, is denied.

An initial rating in excess of 20 percent for diabetes mellitus with erectile dysfunction is denied.


REMAND

Left Hip and Left Knee

Pursuant to the Board's May 2014 remand, the AOJ was asked to obtain a medical opinion to assist in determining whether the Veteran's left hip and/or left knee disorder was related to service or caused or aggravated by a service-connected disability.

The Veteran was afforded a VA hip and knee examination in October 2014.  The examiner diagnosed the Veteran with left hip strain and degenerative joint disease of the left knee.  The examiner then stated that "STRs do not indicate that [the] veteran had complaints of left hip or left knee pain in service."  Further, the examiner stated that a "review of STRs do not indicate that [the] claimant had left knee or hip pain occurring in connection with his back pain in service."  Based in part on these statements, the examiner opined that the Veteran's left hip disorder was less likely than not incurred in service or secondary to a service-connected disability.

The Board finds the October 2014 VA medical opinion to be inadequate as it is based on inaccurate factual premises.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that a medical opinion based on an inaccurate factual premise has no probative value).  In this regard, service treatment records do, in fact, show that the Veteran complained of left hip and left knee pain in service.  A September 1969 service treatment record notes that the Veteran was seen for pain in the left knee.
In an April 1975 service treatment record, the Veteran specifically complained of left hip pain and numbness.  The left hip was also noted to be tender and pain was noted to increase with sneezing and coughing.  Further, although the October 2014 VA examiner indicated that service treatment records did not show that the Veteran's left hip pain occurred in connection with his back pain during service, the April 1975 service treatment records shows that the left hip pain was documented at the same time the Veteran was seen for back problems.    

For these reasons the Board finds that a new VA examination is warranted to assist in determining whether the Veteran's left hip and left knee disorders were incurred in service or whether they are caused or aggravated by the Veteran's service-connected disabilities, to include his lumbar spine and left lower extremity radiculopathy.

Separate Ratings for Neuropathy Associated with Diabetes Mellitus

The evidence is unclear as to whether the Veteran has a confirmed diagnosis of neuropathy associated with his service-connected diabetes mellitus disability.  The evidence is also unclear as to the severity level of the claimed neuropathy.

During the September 2010 VA fee-based examination, the Veteran reported progressive loss of strength in his feet, hands, and arms and tingling and numbness of the feet and hands.  After performing a physical examination, the examiner noted that there were no findings of secondary complications related to the Veteran's eyes, heart, skin, peripheral arteries, or renal and neurological system.  

In the February 2011 independent medical examination, Dr. Ellis noted that the Veteran had "some neuralgia symptoms in his hands."  It was also noted that the numbness the Veteran had in both hands was "probably due to polyneuropathy from his diabetes mellitus."  Examination of the hands revealed decreased sensation of the thumb and fingers "consistent with polyneuropathy."  The Tinel, Phalen and Finkelstein tests were negative.

In an October 2014 VA examination the only complication noted associated with diabetes was noted to be erectile dysfunction; however, it does not appear that a neurological examination was conducted.   

For these reasons, the Board finds that a VA examination is warranted to assist in determining whether the Veteran has diabetic neuropathy, and if so, to determine the current severity of the neuropathy.

CUE, Rating for Lumbar Spine Disability, and Rating for Left Lower Extremity Radiculopathy

As initially discussed in the Board's May 2014 remand, in August 2010, the RO determined that there was no CUE in a May 1979 RO rating decision that reduced the disability rating from 40 percent to 20 percent for the service-connected chronic low back strain with left radiculopathy.  In September 2010, the Veteran expressed disagreement with all of the August 2010 adjudicative actions.  

The Board's May 2014 remand specifically directed the AOJ to issue a Statement of the Case as to the issue of whether there was CUE in the May 1979 RO decision regarding the rating reduction of the Veteran's low back strain with left radiculopathy disability from 40 to 20 percent.  A review of the record shows that this action has not been completed.  As such, another remand is warranted.  See Stegall v. West, 11 Vet. App. 268 (1998).

With regard to the issues of increased disability ratings for the service-connected lumbar spine disability and left lower extremity radiculopathy, the Board finds that the issues are inextricably intertwined with the issue of whether there was CUE in the May 1979 RO rating decision that reduced the disability rating from 40 percent to 20 percent for the service-connected chronic low back strain with left radiculopathy.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim in inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).  Accordingly, these issues are also remanded.

TDIU

As to the issue of entitlement to a TDIU, the claims being remanded herein are also inextricably intertwined with the Veteran's claim for a TDIU.  See Harris, 1 Vet. App. 183.  The other issues must be addressed by the agency of original jurisdiction before the Board renders a decision on the TDIU claim.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ shall schedule the Veteran for a VA examination by an appropriate physician so as to determine the nature and etiology of his asserted left hip and left knee disorders.  The claims file, to include a copy of this remand and any relevant records contained in the Virtual VA system, must be sent to the examiner for review; and consideration of such must be reflected in the completed examination report or in an addendum.  All tests and studies deemed necessary by the examiner must be conducted.  The examiner is then asked to address the following:

(a)  List all current diagnoses associated with the Veteran's left hip and left knee.  Note:  the October 2014 VA examiner diagnosed the Veteran with left hip strain and DJD of the left knee.

(b)  For each diagnosis, provide an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's left hip and/or left knee disorder(s) had onset in service or is otherwise the result of a disease or injury in service.  Note:  the examiner is asked to address the September 1969 service treatment record where the Veteran was treated for pain in the left knee and the April 1975 record showing that the Veteran reported pain in the left hip radiating from the low back. 

(c)  For each diagnoses, provide an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's left hip and/or left knee disorder(s) is caused or aggravated (permanently worsened) by a service-connected disability, to include his lumbar spine disability and/or left lower extremity radiculopathy disability.

The VA examiner is requested to provide a rationale for any opinion provided.  If the examiner is unable to answer any question presented without resort to speculation, he/she should so indicate.

2.  Schedule the Veteran for a VA neurological examination to determine if he has diabetic neuropathy of any extremity, and if so, to determine the current level of severity of the diabetic neuropathy.  The claims file should be made available to and reviewed by the examiner.  The examination report must include a complete rationale for all opinions expressed.

3.  Issue a Statement of the Case as to the issue whether there was CUE in the May 1979 RO rating decision that reduced the disability rating from 40 percent to 20 percent for the service-connected chronic low back strain with left radiculopathy.  See Manlincon, supra.  If the decision remains adverse to the Veteran, he shall be informed that he must file a timely and adequate substantive appeal if he wishes to appeal the claim to the Board.  See 38 C.F.R. 
§§ 20.200, 20.202, and 20.302(b).

4.  Thereafter, the Veteran's claims must be readjudicated on the basis of all of the evidence of record and all governing legal authority.  If the benefits sought on appeal remain denied, the Veteran and his representative must be provided with a supplemental statement of the case. An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. SESSEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


